Citation Nr: 0010494	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.  

2 Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating action by the 
RO which denied an evaluation in excess of 10 percent for the 
veteran's right knee disorder and an evaluation in excess of 
10 percent for the veteran's left knee disorder.  In January 
1999 the veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  


REMAND

The veteran has contended that his service connected right 
knee disorder and his service connected left knee disorder 
each result in disability warranting a 30 percent disability 
rating.  

The veteran has been assigned a 10 percent rating for his 
right knee disorder and a 10 percent rating for his left knee 
disorder under the criteria of Diagnostic 5257, which 
provides for an evaluation based on knee instability or 
subluxation.  However, the veteran's right and left knee 
disabilities may also be evaluated under the provisions of 38 
C.F.R.§ 4.71, Diagnostic Code 5260 and 5261, which provide 
for evaluations based on limitation of knee motion.  Since 
this is the case, the decision of the United States Court of 
Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995) must be taken into account in evaluating the veteran's 
knee disabilities.  

In DeLuca, the Court held that the provisions of 38 
C.F.R.§§ 4.40, 4.45 must be considered when a diagnostic code 
provides for compensation based on limitation of motion.  
Under the provisions of 38 C.F.R.§§ 4.40, 4.45, consideration 
must be given to functional loss due to pain, weakened 
movement, excess fatigability, incoordination, and pain on 
undertaking movement.  The Court also stated that medical 
examination of the disability must show that the examiner 
took into account the functional disability due to pain in 
determining the limitation of motion.  The examination upon 
which the rating decision is based must adequately portray 
the extent of functional loss due to pain (on use or due to 
flare-ups).  DeLuca v. Brown at 206.  Further, the examiner 
must furnish, in addition to the usual examination findings, 
a full description of the effects of the disability upon the 
veteran's ordinary activities.  

The veteran's last VA orthopedic examination was conducted in 
July 1999.  The report of the examination, while noting the 
veteran's complaints of pain in the knees, contains 
insufficient information to be considered responsive to the 
provisions of 38 C.F.R.§§ 4.40 and 4.45 as required by 
DeLuca.  The Board therefore believes that a further 
orthopedic examination of the veteran's right knee and left 
knee disabilities is necessary prior to appellate 
consideration in this case.  

The Board also notes that an assessment of degenerative joint 
disease in both knees was rendered after VA outpatient 
treatment in January 1999.  During the veteran's VA 
examination in July 1999, the examiner noted that both knees 
were positive for patellar ballottements consistent with 
patellofemoral arthritis.  However, X-rays of the knees 
performed during this examination were said to reveal no 
"significant" arthritic changes.  According to the opinions 
by the VA General dated July 1, 1997 (VAOPGCPREC 23-97) and 
August 14, 1998 (VAOPGCPREC 9-98), separate disability 
evaluations may be assigned for service-connected knee 
disability under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5257 and 5003 when a veteran is found to 
have both arthritis and instability of the knees.  Therefore, 
the presence or absence of arthritis in the veteran's knees 
must be clarified prior to further appellate consideration of 
the certified issues.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The veteran should again be scheduled 
for a VA orthopedic examination to 
determine the current degree of 
severity of his service-connected 
right and left knee disabilities.  All 
clinical findings must be reported in 
detail.  X-rays of both knees must be 
performed so as to rule in or rule out 
the existence of arthritis in each 
knee.  The claims folder must be made 
available to the examining physician 
so that the pertinent medical records 
may be studied in detail and the 
physician should state that he has 
reviewed the claims folder, including 
this remand, in his report of 
examination.  The examiner should 
report the pertinent medical 
complaints, symptoms and clinical 
findings, including both active and 
passive ranges of motion of the right 
knee and left knee in degrees and in 
all planes.  The presence or absence 
of subluxation and/or lateral 
instability should be reported, and if 
present, whether such is severe, 
moderate, slight, or less than slight 
in degree.  The physician should also 
comment on functional limitation due 
to pain in each knee in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
As such, the examiner should report 
any weakened movement, excess 
fatigability, pain on undertaking 
motion, or incoordination caused by 
the veteran's right knee disorder and 
left knee disorder.  If weakened 
movement, excess fatigability, pain on 
undertaking motion or incoordination 
is not observed this too should be 
specifically noted in the examination 
report.  The examiner should also 
comment as to whether or not arthritis 
is present in either, or both, knees.  

2. Then, the RO should review the 
veteran's claim for increased ratings 
for his service-connected right knee 
and left knee disabilities with 
consideration of VAOGCPREC 23-97 and 
VAOPGCPREC 9-98, if arthritis is found 
to be present in either or both knees.  
If the benefits sought are not 
granted, he and his representative 
should be provided with a supplemental 
statement of the case containing all 
the pertinent laws and regulations.  
After the veteran has been afforded a 
reasonable opportunity to respond, the 
case should be returned to this Board 
for further appellate consideration, 
if otherwise appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional evidence, ensure due process of law, and to comply 
with a precedent decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


